Citation Nr: 1525636	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active duty service from February 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which assigned a 10 percent rating effective July 21, 2010.  The Veteran submitted a notice of disagreement in June 2011.  In January 2014, the RO assigned an increased rating of 30 percent, effective July 21, 2010.  But see AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran thereafter submitted his substantive appeal in February 2014. 

In July 2014, the Veteran testified at a hearing via videoconference before the undersigned.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that an increased rating is warranted for PTSD.  A VA examination was conducted in August 2010.  At his hearing, he described in detail how his symptoms have worsened (e.g., suicidal ideation, isolative behaviors, increased nightmares/flashbacks, etc.) since this VA examination conducted 5-years previously.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

He also testified during his hearing that he receives weekly relevant treatment/counseling at the North Little Rock VAMC.  The Veteran reported that his most recent psychiatric appointment at the North Little Rock VAMC was approximately one week prior to the July 2014 Board hearing.  VA treatment records in the claims file are current through approximately June 2014.  Accordingly, all relevant records of VA treatment dated form June 2014 to the present should be obtained upon remand. See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from June 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2. After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

3. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




